AMARIN RECEIVES EXTENSION FROM NASDAQ TO FILE ITS 2-F DUBLIN, Ireland, October 5, 2009 – Amarin Corporation plc (NASDAQ: AMRN) today announced that Nasdaq has granted the Company’s requested extension to the deadline to file its 2008 Annual Report on Form 20-F with the U.S. Securities and Exchange Commission to regain compliance with Nasdaq's filing requirements for continued listing. The new date for filing is on or before November 2, 2009. The Company plans to file the Annual Report on Form 20-F by this date. About Amarin Amarin is a late-stage biopharmaceutical company with a focus on cardiovascular disease. The Company’s lead product candidate is AMR101, a prescription grade Omega-3 fatty acid comprising not less than 96% ultra-pure ethyl eicosapentaenoic acid (EPA), which is entering Phase 3 clinical trials for the treatment of hypertriglyceridemia and mixed dyslipidemia under Special Protocol Assessment (SPA) agreements with the U.S. Food and Drug Administration (FDA). Amarin also has next-generation lipid candidates under evaluation for preclinical development. Amarin recently established its research and development headquarters in Mystic, Connecticut with an experienced research and development team. Amarin’s programs capitalize on its lipid science expertise and the known therapeutic benefits of Omega-3 fatty acids in treating cardiovascular disease. Amarin has a number of non-core programs for partnering in the area of central nervous system (CNS) disorders, including Huntington’s disease, myasthenia gravis and Parkinson’s disease. Amarin is listed in the U.S. on the NASDAQ Capital Market (“AMRN”). For more information please visit www.amarincorp.com. Contacts:
